Frt
                                                                                                                 CURT OF
                                                                                                                         APPEALS
IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                                                        DIVISION 11
                                                                                                             2614 DEC 16
                                                                                                                                  AI 8: 37
                                                   DIVISION II
                                                                                                                                     G TON

THE STATE OF WASHINGTON,                                                No. 45930 -2 -II


                     Respondent,


          v.                                                            UNPUBLISHED OPINION


KYLE S. PARKER,


                     Appellant.




          MAxA, J. —         Kyle Parker appeals his conviction for forgery based on his attempt

to   pass a counterfeit $      50 bill   at a gas station.         He argues that the State failed to present


sufficient evidence to prove that he knew the bill was counterfeit and that he intended to

defraud the      gas station when        he   attempted      to   use   it.   We disagree, and affirm Parker' s


conviction.




                                                       FACTS

          On October 22, 2013, Parker                entered a       Chevron     gas station.        The clerk knew


Parker as a regular customer. She noticed that Parker was acting nervous, and even asked

what was wrong with him. Parker gave a $ 50 bill to the clerk to purchase some beer.

          The    clerk     thought the bill'   s   texture   felt   funny –     soft like it, had been through a


dryer –    and noticed that the back was a different color green than genuine money while

the front      was   the   normal color of     money.        She testified that it was obvious that the bill


was not real as soon as she           touched it. The clerk scanned the bill through a counterfeit -


checking       machine      several   times in Parker' s          presence    and   the bill   was    rejected   by   the
45930 -2 -II




machine each          time.    The clerk asked Parker if he had anything else to pay with because

she was not going to accept the bill. Parker took the bill and left the gas station.

         Parker then          went   to   a   nearby Shell         gas station.      The clerk there also knew Parker


as a regular customer.           Parker tried to             use   the    same $   50 bill to purchase some beer and a


bag   of spice.       Even though the Chevron                  clerk      had   rejected   the $ 50 bill moments earlier,


Parker did not indicate that the bill might not be genuine when he handed it to the clerk at

the Shell     gas     station.    The clerk noticed that when Parker handed her the money he

looked   a   little   more nervous            than   he normally          would.     The clerk testified that as soon as


she   touched the       bill it did       not      feel   normal.         She held up the bill and saw that it was

missing the security strip.

         The clerk marked the bill with a counterfeit -checking pen and the mark turned

brown,   indicating       that the    bill     was    fake. The clerk told Parker that the bill was not real,


she was      keeping     it,   and would           have to    report      it.   Parker left the store very quickly and

drove away.

         The State       charged      Parker with two              counts of       forgery.   At trial the two gas station


clerks   testified to the facts               above.         Detective Corey Butcher of the Centralia Police

Department       compared        Parker'       s   bill to   a genuine $        50 bill.   He testified that Parker' s bill


lacked the security features of the genuine bill and opined that the bill was counterfeit.

         Parker testified that he did not know the bill was counterfeit and received it as


change    from        a man who worked on                    his   car.    He stated that when the machine at the


Chevron      gas station rejected             the $ 50 bill the clerk told him that she did not know if the


machine       was     working properly.                   This testimony was inconsistent with the clerk' s

testimony. She          testified that the           machine was           99   percent accurate.    Parker   also   testified
45930 -2 -II




that the Chevron clerk told him that she would not take the bill " because if it turned out to

be fake it     would    come       out of      her   pocket."       Verbatim Report of Proceedings ( Jan. 23,


2014) at 85.


          The jury found Parker not guilty of forgery based on his attempt to pass the bill at

the Chevron gas        station.     The jury found Parker guilty of forgery based on his attempt to

pass the bill at the Shell gas station. Parker appeals.

                                                          ANALYSIS


          Parker argues that there was insufficient evidence at trial to sustain the jury' s

verdict finding him guilty of forgery. Specifically, Parker argues the State failed to prove

that ( 1) he knew the bill was counterfeit, and ( 2) he intended to defraud the gas station

when    he   attempted      to    use   it.    We hold that the State presented sufficient evidence to


support the jury' s verdict.

          The test for determining the sufficiency of the evidence is whether, after viewing

the evidence and all reasonable inferences from it in the light most favorable to the State,

a rational trier of fact could find each element of the crime proved beyond a reasonable

doubt. State     v.   Rose, 175 Wn.2d 10, 14, 282 P. 3d 1087 ( 2012).                   A claim of insufficiency

admits the truth of the State' s evidence and all inferences that reasonably can be drawn

therefrom.      Rose, 175 Wn.2d               at   14.    Credibility determinations are made by the trier of

fact   and not subject       to   review.          State v. Miller, 179 Wn. App. 91, 105, 316 P. 3d 1143

 2014).      Circumstantial and direct evidence are equally reliable. Miller, 179 Wn. App. at

105.


          To   convict      Parker      of    forgery,    the State had to    prove   that ( 1)    Parker possessed,


offered, or put       off   as   true   a written        instrument that had been     falsely     made; (   2) he knew




                                                                3
45930 -2 -II




the written instrument had been falsely made; and ( 3) he acted with the intent to injure or

defraud. RCW 9A.60. 020. Parker does not dispute that the bill was counterfeit.

         There was sufficient evidence to support the jury' s finding that Parker knew the

 50 bill was counterfeit when he tried to use it at the Shell gas station. First, the Chevron


clerk testified that it was immediately obvious that the bill was not real because the

texture was different than a normal bill and the back was a different color than the front.

The Shell clerk also testified that she noticed as soon as she touched the bill that it did not

feel   normal.     The jury could infer from this testimony that Parker also knew when he

touched the bill that it was not genuine.

           Second, the    Chevron      clerk   ran   the $   50 bill through a counterfeit- checking

machine multiple times in Parker' s presence, and the machine rejected the bill each time:

The    clerk   then told Parker that   she would not accept      the bill.   Because the bill was tested


in Parker' s presence and the clerk refused to accept the bill, the jury could reasonably

infer that Parker knew the bill was counterfeit when he left the Chevron gas station and


went to the Shell gas station. Parker claimed that the clerk told him that the machine may

not have been working properly, but the jury was free to find this testimony not credible

in light of the clerk' s testimony that the machine was 99 percent accurate.

           Third, both clerks testified that Parker was acting nervously when handing them

the $ 50   bill.   And Parker left the Shell gas station very quickly after the bill was rejected

a   second     time.   This evidence supports an inference that Parker knew the bill was

counterfeit.




                                                       4
45930 -2 -I1



        Parker did       testify   that he did   not    know the bill   was   counterfeit.   However, we


defer to the jury on issues resolving conflicting testimony and assessing the credibility of

witnesses. Miller, 179 Wn. App. at 105.

        There also was sufficient evidence to support the jury' s finding that Parker passed

the $ 50 bill   with   the   intent to injure   or   defraud. If Parker knew that the bill was fake, he


obviously knew that he would be defrauding the store by using the bill to purchase goods.

And Parker did not alert the Shell clerk that the bill had been rejected or that there were


questions about    its   genuineness.     The jury could infer from this fact that Parker intended

to defraud the Shell gas station.


         Viewing all of the evidence in the light most favorable to the State, we hold that

the evidence was sufficient to support the jury' s verdict finding Parker guilty of forgery.

Accordingly, we affirm Parker' s conviction.

        A majority of the panel having determined that this opinion will not be printed in

the Washington Appellate Reports but will be filed for public record in accordance with

RCW 2. 06. 040, it is so ordered.




We concur:




   AS WICK, P. J.




SUTTON, J.




                                                          5